Title: To George Washington from Daniel of St. Thomas Jenifer, 28 February 1785
From: Jenifer, Daniel of St. Thomas
To: Washington, George



Dear Sir,
Annap[oli]s [Md.] Feby 28. 1785

It will not be the smallest inconvenience to me, to keep your Trees til the Fall, which I believe to be the best time for Transplanting, provided they be tied to Stakes with Straw to prevent the Hard Winds incident to our Winters from shaking them too much. It will also be necessary to put a little litter of some kind or other, no matter what, about the bottoms of the Stocks to guard the Roots against our severe Frosts, which I have found from experience to be very injurious where this precaution has not be taken. The Certificates you mentiond signed by Mr Hiligas & Mr Hopkinson & countersigned by Mr Harwood This State cannot without a special direction from Congress I believe pay. Perhaps Mr Lund Washington intended to have lent the Money to Maryland Mr Harwood having then Acted in a double capacity. if there should have been any mistake in this business it may be rectified.
I hope to have the pleasure of being at Mount Vernon on the 19th of March when this transaction may be further explained, for be assured My dear Sir that it will ever afford me the greatest pleasure to serve you or any of your Connexions to the utmost of my power being with the most perfect Attachment Dear Sir Your Excellencys most obedient Servt

Dan. of St Thos Jenifer


Be pleased to present my most respectful Compliments to your Lady & family.

